      Case 2:18-cv-01998-APG-PAL Document 1 Filed 10/17/18 Page 1 of 17



 1 NICHOLAS M. PORRAS (Nevada Bar No. 12849)
   nick@porraslegal.com
 2 LAW OFFICES OF NICHOLAS M. PORRAS, P.A.
   201 West Liberty Street, Ste. 207
 3 Reno, NV 89501
   Tel: (775) 525-9246
 4 Fax: (888) 688-4975

 5 W. CRAFT HUGHES (Pro Hac Vice forthcoming)
   craft@hughesellzey.com
 6 JARRETT L. ELLZEY (Pro Hac Vice forthcoming)
   jarrett@hughesellzey.com
 7 HUGHES ELLZEY, LLP
   2700 Post Oak Blvd., Ste. 1120
 8 Houston, TX 77056
   Tel: (713) 322-6387
 9
   CHRISTOPHER W. BOSS (Pro Hac Vice forthcoming)
10 cp@bosslegal.com
   BOSS LAW, PLLC
11 9887 4th Street North, Ste. 202
   St. Petersburg, FL 33702
12 Tel: (727) 471-0039

13   Attorneys for Plaintiff and the Putative Class
14                     IN THE UNITED STATES DISTRICT COURT
15                          FOR THE DISTRICT OF NEVADA
16 FRANCINE EDWARDS, individually             )       Case No. _____
   and on behalf of all others similarly      )
17 situated,                                  )       CLASS ACTION COMPLAINT FOR:
                                              )
18        Plaintiff,                          )       1.   Violations of the Telephone
                                              )            Consumer Protection Act, 47
19 v.                                         )            U.S.C. § 227; and
                                              )       2.   Injunctive Relief.
20 CONN’S, INC. and CONN                      )
     APPLIANCES, INC.                         )       JURY TRIAL DEMANDED
21                                            )
          Defendants.                         )
22

23

24

25

26
27

28
                                                  1
      Case 2:18-cv-01998-APG-PAL Document 1 Filed 10/17/18 Page 2 of 17



 1         COMES NOW, FRANCINE EDWARDS (“Plaintiff”), individually and on
 2   behalf of all other persons similarly situated, filing this Class Action Complaint and
 3   Demand for Jury Trial (“Complaint”) against CONN’S, INC. and CONN
 4   APPLIANCES, INC. (collectively “Defendant” or “Conn’s”) to stop its practice of
 5   unlawful and harassing automated phone calls to the cellular telephones of
 6   consumers nationwide and to obtain redress for all persons injured by its conduct.
 7   Plaintiff, for her Complaint, alleges as follows upon personal knowledge as to
 8   herself and her own acts and experiences, and, as to all other matters, upon
 9   information and belief, including investigation conducted by her attorneys.
10                           I.    NATURE OF THE ACTION
11         1.      Plaintiff brings this class action against Conn’s to secure redress
12   because Conn’s violated the TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C §
13   227, et seq. (“TCPA”) by placing unlawful phone calls to Plaintiff’s and other class
14   members’ cellular telephones through the use of an auto-dialer and/or artificial or
15   pre-recorded voice message.
16         2.      Plaintiff and the members of the putative class purchased products
17   and/or services from Rent-A-Center, its parents, subsidiaries, affiliate entities,
18   including but not limited to Acceptance Now (“AcceptanceNOW”). The purchase
19   transactions were financed by non-party AcceptanceNOW.
20         3.      Defendant Conn’s called Plaintiff’s cellular telephone and the cellular
21   phones of the putative Class without their consent relating to purchases from non-
22   party AcceptanceNOW.
23         4.      Plaintiff and members of the putative class are generally consumers
24   who do not have cash resources or access to credit sufficient to meet their short-term
25   cash needs.
26         5.      This is a class action filed against Conn’s pursuant to Fed. R. Civ. P.
27   23 based upon violations of the TCPA.
28         6.      Plaintiff seeks certification of a putative class of all residents in the
                                                2
      Case 2:18-cv-01998-APG-PAL Document 1 Filed 10/17/18 Page 3 of 17



 1   United States who received a non-emergency telephone call from Conn’s to a
 2   cellular telephone using an automatic telephone dialing system where Conn’s did not
 3   have consent to make such calls (the “Class”).
 4         7.      The basis of this class action lawsuit: Conn’s violated the TCPA from
 5   October 16, 2014 through the present by placing thousands of outbound telephone
 6   calls to Plaintiff’s cellular phone and the cellular phones of the putative Class
 7   without their consent in an attempt to collect a debt.
 8         8.      Plaintiff, on behalf of herself and the putative class, seeks monetary
 9   damages, statutory damages, injunctive relief, declaratory relief, attorney’s fees
10   pursuant to Fed. R. Civ. P. 23(h), interest on damages at the legal rate, and costs of
11   litigation. Because Plaintiff endeavors to enforce an important right affecting the
12   public interest, and further seeks an award of attorneys’ fees and costs on behalf of
13   herself and the putative class.
14                                      II.   PARTIES
15         9.      Plaintiff FRANCINE EDWARDS is a citizen of the State of Nevada
16   who resides in Clark County, Las Vegas, Nevada.
17         10.     Defendant CONN’S, INC. is a corporation organized under the laws of
18   the State of Delaware. CONN’S, INC. maintains its principle office at 4055
19   Technology Forest Blvd., Suite 210, The Woodlands, TX 77381. CONN’S, INC.
20   may be served with process by serving its registered agent: The Corporation Trust
21   Company, 1209 Orange Street, Wilmington, DE 19801.
22         11.     Defendant CONN APPLIANCES, INC. is a corporation organized
23   under the laws of the State of Texas. CONN APPLIANCES, INC. maintains its
24   principle place of business at 2445 Technology Forest Blvd., Building Four, 8th
25   Floor, The Woodlands, TX 77381. CONN APPLIANCES, INC. may be served with
26   process by serving its registered agent: CT Corporation System, 1999 Bryan Street,
27   Ste. 900, Dallas, TX 75201.
28         12.     Defendants CONN’S, INC. and CONN APPLIANCES, INC. are
                                                 3
      Case 2:18-cv-01998-APG-PAL Document 1 Filed 10/17/18 Page 4 of 17



 1   collectively referred to herein as “Conn’s” and “Conn’s.”
 2          13.     Whenever in this complaint it is alleged that Conn’s committed any act
 3   or omission, it is meant that the Conn’s officers, directors, vice-principals, agents,
 4   servants, or employees committed such act or omission and that at the time such act
 5   or omission was committed, it was done with the full authorization, ratification or
 6   approval of Conn’s or was done in the routine normal course and scope of
 7   employment of the Conn’s officers, directors, vice-principals, agents, servants, or
 8   employees.
 9                                III. JURISDICTION & VENUE
10          14.     Jurisdiction and venue for purposes of this action are appropriate and
11   conferred by 28 U.S.C. § 1331, federal question jurisdiction, as this action involves
12   violations of the federal TCPA statute.
13          15.     This Court has subject-matter jurisdiction over this action pursuant to
14   28 U.S.C. § 1332(d)(2) because the matter in controversy in this civil action exceeds
15   the sum or value of $5,000,000, exclusive of interests and costs, and at least one
16   member of the putative Class is a citizen of a state different from Conn’s.
17   Furthermore, the putative Class consists of at least one hundred members.
18          16.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(a)(2)
19   because a substantial part of the events or omissions giving rise to the claims
20   occurred in this district.
21          17.     Venue is also proper in this district pursuant to 28 U.S.C. § 1391(b)
22   because the wrongful conduct giving rise to this case occurred in, was directed to,
23   and/or emanated from this district and Conn’s transacts business in this district.
24          18.     Conn’s is subject to general personal jurisdiction in this district
25   because it has continuous and systematic contacts with this district and it maintains
26   business offices within this district. By operating a business in the State of Nevada,
27   Conn’s has purposefully invoked the protection of Nevada law, and the exercise of
28   personal jurisdiction over Conn’s in this district does not offend traditional notions
                                                4
      Case 2:18-cv-01998-APG-PAL Document 1 Filed 10/17/18 Page 5 of 17



 1   of fair play or substantial justice.
 2                IV. JOINT, SEVERAL, AND VICARIOUS LIABILITY
 3          19.     CONN’S, INC. and CONN APPLIANCES, INC. conspired, jointly
 4   caused, knowingly participated and/or aided and abetted each other in the wrongful
 5   conduct described hereinafter so as to be jointly and severally liable to Plaintiff and
 6   the putative Class for each of the acts, omissions, breaches, malfeasance and causes
 7   of action set forth herein.
 8          20.     At all times relevant to this lawsuit, CONN’S, INC. had in place or
 9   implemented corporate policies that governed, controlled, and instructed CONN
10   APPLIANCES, INC. as to as to the manner in which it was to conduct its daily
11   business operations.
12                      V.    FACTS APPLICABLE TO PLAINTIFF
13          21.     All conditions precedent to the filing of this Complaint have been
14   performed or have occurred.
15          22.     Conn’s, its agents, and/or vendors, violated the TCPA by placing
16   unlawful telephone calls to Plaintiff’s cellular telephone, including the number
17   ending in -6546.
18          23.     Conn’s, at all material times, was attempting to collect a debt.
19          24.     On November 28, 2016, Plaintiff received an e-mail from
20   AcceptanceNOW stating she was “APPROVED for a lease-purchase agreement for
21   up to $2,500 worth of merchandise” from AcceptanceNOW (approval #2566416).
22   See Exhibit 1, approval e-mail from AcceptanceNOW.
23          25.     The approval for purchasing “up to $2,500 worth of merchandise” was
24   only valid at a Conn’s Home Plus store, located at 120 S. Rainbow Blvd., Las
25   Vegas, NV 89145. Id.
26          26.     The phone number listed for Conn’s Home Plus was (702) 240-8382.
27   See Exhibit 1, approval e-mail from AcceptanceNOW.
28          27.     On or about December 1, 2016, Plaintiff entered the Conn’s Home
                                                 5
      Case 2:18-cv-01998-APG-PAL Document 1 Filed 10/17/18 Page 6 of 17



 1   Plus store located at 120 S. Rainbow Blvd., Las Vegas, NV 89145 and purchased a
 2   laptop computer from AcceptanceNOW (approval #2566416). See Exhibit 2,
 3   purchase order acknowledgement e-mail from AcceptanceNOW.
 4         28.        On     December    1,    2016,       Plaintiff    received   an    e-mail     from
 5   AcceptanceNOW acknowledging her order and purchase from AcceptanceNOW.
 6   See Exhibit 2, purchase order acknowledgement e-mail from AcceptanceNOW.
 7         29.        Plaintiff signed the Lease-Purchase Agreement with AcceptanceNOW
 8   on December 1, 2016 via the “click-through AcceptanceNOW web portal.” See
 9   Exhibit     3,   Lease-Purchase      Agreement         with       AcceptanceNOW        (agreement
10   #hxj00508).
11             30.    The     Lease-Purchase     Agreement             is   between     Plaintiff    and
12    AcceptanceNow, despite being physically present in the Conn’s Home Plus store at
13    the time of purchase. See Exhibit 3, Lease-Purchase Agreement with
14    AcceptanceNOW (agreement #hxj00508).
15         31.        On December 1, 2016, Plaintiff also signed a Consumer Arbitration
16   Agreement with AcceptanceNOW as part of her purchase of the laptop. See Exhibit
17   4,   Consumer         Arbitration   Agreement         with    AcceptanceNOW          (“Arbitration
18   Agreement”).
19         32.        The Arbitration Agreement only covers disputes between Plaintiff and
20   AcceptanceNOW. Id.
21         33.        Plaintiff has never signed any agreement or contract with defendant
22   Conn’s.
23         34.        Defendant Conn’s is not a party to the Arbitration Agreement. Id.
24         35.        Defendant Conn’s is not relying on any representations in the
25   Arbitration Agreement. Id.
26         36.        On December 8, 2016, AcceptanceNOW sent an e-mail to Plaintiff
27   welcoming her to the “AcceptanceNOW Benefits Plus Program.” See Exhibit 5,
28   AcceptanceNOW e-mail confirming her enrollment in the AcceptanceNOW Benefits
                                                       6
      Case 2:18-cv-01998-APG-PAL Document 1 Filed 10/17/18 Page 7 of 17



 1   Plus Program (Membership ID 2A78N265V).
 2         37.     In or around late December of 2016, defendant Conn’s began calling
 3   Plaintiff’s cellular telephone without her consent demanding payment for the laptop
 4   computer that Plaintiff purchased from AcceptanceNOW.
 5         38.     In or around late December of 2016, Plaintiff verbally spoke with
 6   Conn’s and told Conn’s to stop calling her cellular telephone.
 7         39.     However, defendant Conn’s continued calling Plaintiff’s cellular
 8   telephone despite Plaintiff’s request for Conn’s to stop calling.
 9         40.     On    February 16, 2017,          Plaintiff   received   an   e-mail   from
10   AcceptanceNOW demanding payment for her purchase. See Exhibit 6,
11   AcceptanceNOW e-mail demanding payment on her account with AcceptanceNOW.
12         41.     The harassing phone calls from Conn’s to Plaintiff’s cell phone were
13   made through an automated telephone dialing system; and were so severe in volume
14   that Plaintiff felt compelled to file a formal complaint against Conn’s with the
15   Federal Trade Commission (“FTC”) (reference #90635152). See Exhibit 7,
16   Plaintiff’s FTC complaint against Defendant Conn’s.
17         42.     According to Conn’s statements and representations to the U.S.
18   Securities and Exchange Commission (“SEC”), AcceptanceNow is a third-party
19   “payment solutions provider not affiliated with us [Conn’s].” See Exhibit 8, Conn’s
20   SEC 10-K excerpts.
21         43.     Plaintiff never consented to receive automated dialing system calls
22   from Conn’s or its agents.
23         44.     Plaintiff is the regular user and carrier of her cellular telephone
24   number, including but not limited to the number ending in -6546, and she is the
25   called party/recipient of telephone calls from Conn’s automatic telephone dialing
26   system and/or artificial or prerecorded voice messages.
27         45.     Conn’s knowingly and/or willfully called Plaintiff’s cellular telephone
28   after Conn’s had received multiple unequivocal notices from Plaintiff to cease any
                                                 7
      Case 2:18-cv-01998-APG-PAL Document 1 Filed 10/17/18 Page 8 of 17



 1   and all calls to Plaintiff.
 2          46.     Conn’s knowingly and/or willfully harassed and abused Plaintiff by
 3   calling Plaintiff’s cellular telephone multiple times per day after Plaintiff revoked
 4   any alleged consent for Conn’s to contact Plaintiff’s cellular telephone.
 5          47.     Conn’s used an automatic telephone dialing system or an artificial or
 6   pre-recorded voice to place telephone calls to Plaintiff’s cellular telephone.
 7          48.     Conn’s has possession and control of call logs, account notes, auto-
 8   dialer reports, and other records detailing the total number of all calls made to
 9   Plaintiff’s cellular telephone number.
10          49.     Conn’s automatic phone calls to Plaintiff’s cellular telephone included
11   delays in time before the telephone calls were transferred to a representative to begin
12   speaking.
13          50.     Some of the Conn’s representatives who called Plaintiff’s cellular
14   telephone sounded like an artificial or pre-recorded voice.
15          51.     None of Conn’s telephone calls placed to Plaintiff were for
16   “emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).
17          52.     None of Conn’s telephone calls placed to Plaintiff were made with
18   Plaintiff’s “prior express consent” as specified in 47 U.S.C. § 227(b)(1)(A).
19          53.     In order to redress injuries caused by Conn’s violations of the TCPA,
20   Plaintiff, on behalf of herself and a class of similarly situated individuals, brings suit
21   under the TCPA, which prohibits unsolicited voice and text calls to cell phones.
22          54.     On behalf of the Class, Plaintiff also seeks an injunction requiring
23   Conn’s to cease all TCPA violations and an award of statutory damages to the class
24   members, together with costs and reasonable attorneys’ fees.
25                      VI. FACTS APPLICABLE TO THE CLASS
26          55.     All conditions precedent to the filing of this class action Complaint
27   have been performed or have occurred.
28          CONN’S PUBLIC STATEMENTS TO THE SEC
                                                 8
      Case 2:18-cv-01998-APG-PAL Document 1 Filed 10/17/18 Page 9 of 17



 1         56.       According to Conn’s statements and representations to the U.S.
 2   Securities and Exchange Commission (“SEC”), AcceptanceNow is a third-party
 3   “payment solutions provider not affiliated with us [Conn’s].” See Exhibit 8, Conn’s
 4   SEC 10-K excerpts.
 5         57.       Conn’s provided consumers with access to monthly payment options
 6   through its previous relationship with AcceptanceNow. Id.
 7         58.       If a customer does not qualify for credit offered by Conn’s, then
 8   Conn’s sells the applicable merchandise to AcceptanceNow, which leases the
 9   merchandise to the customer under a separate lease-to-own arrangement. Id.
10         59.       Conn’s records the transaction with AcceptanceNow as a cash sale. Id.
11         60.       AcceptanceNow manages its own underwriting decisions and is
12   “responsible for their own collections.” Id.
13         61.       Conn’s    offered   a    “rent-to-own    payment     option”    through
14   AcceptanceNow for customers that did not qualify for Conn’s internal credit
15   programs. Id.
16         62.       Conn’s generated nearly $1.6 billion dollars of revenue in 2017. Id.
17         63.       As a result of its relationship with AcceptanceNow, Conn’s recognized
18   sales of $81.4 million in 2017, $58.9 million in 2016, and $56.8 million in 2015. Id.
19         64.       AcceptanceNow generated total retail revenue for Conn’s of
20   approximately 6.2% in 2017 and approximately 5.9% in 2018. Id.
21         65.       On March 30, 2017, Conn’s received notice from RAC Acceptance
22   East, LLC, an affiliate of Rent-A-Center, d/b/a “AcceptanceNow,” of its intent not to
23   renew the April 7, 2015 Referral Agreement (“RAC Agreement”) with Conn’s. Id.
24         66.       Pursuant to the RAC Agreement, AcceptanceNow provided a lease-to-
25   own payment solution for Conn’s customers who failed to qualify for Conn’s
26   internal credit programs but who qualified with AcceptanceNow. Id.
27         67.       The agreement between Conn’s and AcceptanceNow expired on June
28   6, 2017. Id.
                                                 9
     Case 2:18-cv-01998-APG-PAL Document 1 Filed 10/17/18 Page 10 of 17



 1         CONN’S ATDS: THE NOBLE OUTBOUND PREDICTIVE DIALER
 2         68.     Conn’s has historically used a Noble Outbound Predictive Dialer to
 3   auto-dial millions of phone numbers.
 4         69.     Conn’s programs telephone numbers into its dialing system which then
 5   automatically dials those numbers at a rate of 600,000 outbound calls per day to
 6   people such as Plaintiff and the putative Class.
 7         70.     Conn’s dialing system has the capacity to dial from a list of telephone
 8   numbers without human intervention.
 9         71.     Recent court filings by Conn’s show, for a fact, that Conn’s uses a
10   Noble Outbound Predictive Dialer (“Noble ATDS”) to willfully violate the TCPA as
11   part of its routine business practice. See Case 4:18-cv-03087 (SDTX), Doc. 1-2,
12   Transcript of Final Arbitration Hearing in Williams v. Conn’s, July 23-24, 2018
13   (filed September 4, 2018) (the “Williams Transcript”).
14         72.     Conn’s senior manager of compliance and corporate representative,
15   Clinton R. Walton (“Walton”), testified under oath that Conn’s:
16                 (a) uses the “Noble Outbound Predictive Dialer” to auto-dial millions
17                        of phone numbers;
18                 (b) places “about 600,000 outbound calls per day” automatically to
19                        people like Claimant;
20                 (c) employs “about 850” call agents in four different “call centers;”
21                        and
22                 (d) has “up to three phone lines per agent” in the call centers.
23   See Williams Transcript, 6:1-2, 6:15-21, 12:9-12, 16:15-16, 42:8-9, 216-18, 222:20-
24   223:16, 262:19-22, 263:13-15, 364:19-365:4, 479:21-22, 483:4-5.
25         73.     Specifically, Conn’s ATDS stores and produces a list of customer
26   telephone numbers that it automatically calls using an “automatic telephone dialing
27   system” as that term is defined in 47 U.S.C. § 227(a)(1) through its Noble Outbound
28   Predictive Dialer.
                                                  10
     Case 2:18-cv-01998-APG-PAL Document 1 Filed 10/17/18 Page 11 of 17



 1         74.       On September 4, 2018, Arbitrator David J. Harris made a specific
 2   finding of fact in his arbitration award against Conn’s relating to TCPA violations
 3   like the present case:
 4         “Based upon the proof presented in this case, the Arbitrator finds that
 5         the system used by Respondent [Conn’s] to call Claimant was an
 6         ATDS.”
 7   See September 4, 2018 AAA Final Award in Williams v. Conn’s (Exhibit 9, at ¶ 5)
 8   (“Williams Award”) (emphasis added).
 9         75.       Arbitrator David J. Harris also made the following findings of fact in
10   the Williams Award:
11         “Respondent [Conn’s] violated the TCPA as to the 431 calls it
12         placed to Claimant after October 14, 2016. Pursuant to 47 USC
13         §227(b)(3), Claimant is therefore entitled to recover $500 per violation
14         for the 431 collection calls placed to his phone by Conn Appliances
15         after October 14, 2016 for a total of $215,550.”
16   Id. at ¶ 7 (emphasis added).
17         76.       The Noble ATDS used by Conn’s increases the number of calls it can
18   place by “about 400 percent.” Williams Transcript, 77:7-8.
19         77.       Conn’s spends “over a million dollars a year” for the license to
20   autodial customers. Id. at 364:11-13.
21         78.       “Every day on average, Conn’s leaves 18,000 people hanging on the
22   phone with no one there.” Id. at 541:20-21.
23         79.       Conn’s has “literally weaponized this dialer.” Williams Transcript,
24   16:19-25. Conn’s intentionally and willfully ignores people who plead for the calls
25   to stop, yell at Conn’s on the phone, curse at Conn’s, and expressly tell Conn’s: “do
26   not call me anymore” – and the calls continue – over 600,000 times each day.
27   Williams Transcript, 16:16, 42:9, 222:20-223:16, 262:19-22, 364:19-24, 365:24-
28   366:6, 483:4.
                                                11
     Case 2:18-cv-01998-APG-PAL Document 1 Filed 10/17/18 Page 12 of 17



 1         80.     It’s been a routine business practice for Conn’s during the past several
 2   years to intentionally harass customers with repeated and annoying calls, even after
 3   the customer tells Conn’s to stop calling them:
 4          “When people fall behind [on payments], they will begin to call you,
 5          and call you, and repeatedly call you. Why would they do that?
 6          Because it works. The frustration gets so bad that people will pay
 7          them to just to try and stop the calls.”
 8   See Williams Transcript, at 16:19-25.
 9         81.     After claimant Williams cursed at Conn’s on the phone telling Conn’s
10   to “stop calling me,” Conn’s called him 934 more times. Id. at 9:13-10:2. The
11   account logs produced from Conn’s for this call on July 2, 2016 showed the agent
12   wrote “Customer said, ‘stop calling,’ hung up.” Id. However, Conn’s intentionally
13   and willfully ignores people telling them to stop calling – and the calls continue –
14   over 600,000 times each day. Id., at 16:16, 42:9, 222:20-223:16, 262:19-22, 364:19-
15   24, 365:24-366:6, 483:4.
16         CLASS ACTION ALLEGATIONS
17         82.     Common issues predominate when, as here, liability can be determined
18   on a class wide basis, even where there will be some individualized damages and
19   determinations.
20         83.     This action is brought by Plaintiff on behalf of the Class of individuals
21   defined as (i) all persons to whom a call was initiated by either Conn’s or its agent
22   (ii) to such person’s cellular telephone number (iii) using an automatic telephone
23   dialing system, (iv) in the four year period preceding the filing of this action (v) and
24   where Conn’s did not have permission to make the call (vi) or the person revoked
25   consent to receive future calls.
26         84.     There are questions of law and fact that are common to the Plaintiff’s
27   and Class Members’ claims.         These common questions predominate over any
28   question that goes particularly to any individual member of the Class. Among such
                                                12
     Case 2:18-cv-01998-APG-PAL Document 1 Filed 10/17/18 Page 13 of 17



 1   common questions of law and fact are the following:
 2                 (a) Whether Conn’s conduct violated the TCPA;
 3                 (b) Whether Conn’s systematically made telephone calls to consumers
 4                     who did not give any prior express consent to receive telephone
 5                     calls to their cellular telephones;
 6                 (c) Whether Conn’s systematically made telephone calls to consumers
 7                     who revoked any prior express consent to receive telephone calls
 8                     to their cellular telephones;
 9                 (d) Whether members of the Class are entitled to treble damages
10                     based on the willfulness of Conn’s conduct; and
11                 (e) Whether Conn’s and their agents should be enjoined from
12                     engaging in such conduct in the future.
13         85.     When determining whether common questions predominate, courts
14   focus on the liability issue, and, if the liability issue is common to the class, common
15   questions will be held to predominate over individual questions. In this case, each
16   proposed class member owed a debt related to a home furnishings account, which
17   Conn’s was attempting to collect.
18         86.     At some point during the life of the customers’ home furnishings
19   account Conn’s contacted the customers via cellular telephone in an attempt to
20   collect the consumer debt; however, the customer revoked any alleged express
21   consent to be contacted via cellular telephone.
22         87.     Despite the revocation of express consent to be contacted via cellular
23   telephone, Conn’s continued to call the customer’s cellular telephones using an
24   automatic telephone dialing system or an artificial or prerecorded voice.
25         88.     There are uniform and statutory damages available to class members
26   for the Conn’s knowing non-compliance with the TCPA.
27         89.     Prosecuting separate actions by or against individual class members
28   would create a risk of inconsistent or varying adjudications with respect to
                                                13
     Case 2:18-cv-01998-APG-PAL Document 1 Filed 10/17/18 Page 14 of 17



 1   individual class members that would establish incompatible standards of conduct for
 2   the party opposing the class.
 3         90.     Plaintiff brings this action against Conn’s pursuant to Federal Rule of
 4   Civil Procedure 23(a), (b)(2), and (b)(3) on behalf of herself and all others similarly
 5   situated. Plaintiff seeks to certify the following class:
 6          All persons within the United States who received a non-emergency
            telephone call from Conn’s to a cellular telephone using an automatic
 7          telephone dialing system where Conn’s did not have consent to make
            such calls.
 8

 9         91.     Excluded from this class are Defendant Conn’s, its affiliates,
10   subsidiaries, agents, board members, directors, officers, and employees, and
11   Plaintiff’s counsel.
12         92.     Plaintiff reserves the right to modify or amend the definitions of the
13   proposed Class before the Court determines whether certification is appropriate.
14         93.     The individual class members are numerous, and joinder of all
15   members is impracticable.
16         94.     The individual class members are ascertainable because the names and
17   addresses of all class members can be identified in the business records maintained
18   by the Conn’s. Plaintiff does not anticipate any difficulties in the management of
19   the action as a class action.
20         95.     Plaintiff is a member of the Class. Plaintiff’s claims are typical of the
21   claims of the Class because of the similarity, uniformity, and common purpose of
22   the unlawful conduct of Conn’s. Each class member has sustained and will continue
23   to sustain damages in the same manner as Plaintiff as a result of Conn’s wrongful
24   conduct.
25         96.     Plaintiff is an adequate representative of the Class, and will fairly and
26   adequately protect the interests of the Class. Plaintiff is committed to vigorous
27   prosecution of this action and has retained competent counsel, experienced in
28   litigation of this nature, to represent her. There is no hostility between Plaintiff and
                                                 14
     Case 2:18-cv-01998-APG-PAL Document 1 Filed 10/17/18 Page 15 of 17



 1   unnamed class members. Plaintiff anticipates no difficulty in the management of this
 2   litigation as a class action.
 3          97.     A class action is superior to individual actions in part because of the
 4   non-exhaustive factors listed below:
 5                  (a) Individual claims by class members are impractical because the
 6                       costs to pursue individual claims exceed the value of what any one
 7                       class member has at stake. As a result, individual class members
 8                       have no interest in prosecuting and controlling separate actions,
 9                       yet if the action is not prosecuted, Conn’s will continue its
10                       wrongful actions;
11                  (b) There are no known individual class members who are interested
12                       in individually controlling the prosecution of separate actions;
13                  (c) The interests of justice will be well served by resolving the
14                       common disputes of potential class members in one forum;
15                  (d) Individual suits would not be cost effective or economically
16                       maintainable as individual actions;
17                  (e) The action is manageable as a class action; and
18                  (f) Attorney’s fees are not recoverable under the TCPA, making it
19                       unlikely for individual claims to be prosecuted.
20                               VII. CAUSES OF ACTION
21         COUNT I: VIOLATIONS 47 U.S.C. § 227(b)(1)(A)(iii)
22         98.      Plaintiff re-alleges and incorporates by reference each preceding
23   paragraph as though set forth at length herein.
24         99.      Jurisdiction is proper pursuant to 47 U.S.C. § 227(b)(3).
25         100.     Conn’s used an automatic telephone dialing system or an artificial or
26   prerecorded voice as defined by 47 U.S.C. § 227(a)(1)(A)(iii) to make telephone
27   calls to Plaintiff’s cellular telephone.
28         101.     Conn’s independently violated 47 U.S.C. § 227(b)(1)(A)(iii) for each
                                                 15
     Case 2:18-cv-01998-APG-PAL Document 1 Filed 10/17/18 Page 16 of 17



 1   call that Conn’s placed to Plaintiff’s cellular telephone using an automatic telephone
 2   dialing system or an artificial or prerecorded voice.
 3         102.    The phone calls made by Conn’s are considered willing and knowing
 4   violations of the TCPA, as Conn’s was well aware of Plaintiff’s requests to cease
 5   any and all calls to Plaintiff’s cellular telephone.
 6         103.    Furthermore, Conn’s was well aware of the TCPA and its prohibitions
 7   and continued to call Plaintiff’s cellular telephone via automatic telephone dialing
 8   system or an artificial or prerecorded voice despite having knowledge of Plaintiff’s
 9   revocation of consent to be contacted, in violation of Plaintiff’s privacy rights.
10                                 VIII. JURY DEMAND
11         104.    Plaintiff demands a trial by jury as to all issues presented in this
12   Complaint.
13                              IX. PRAYER FOR RELIEF
14         105.    WHEREFORE, Plaintiff, Francine Edwards, individually and on
15   behalf of the Class, prays for the following relief:
16                 (a) An order certifying the Class as defined above, appointing
17                      Plaintiff as the representative of the Class, and appointing HUGHES
18                      ELLZEY, LLP as lead Class Counsel;
19                 (b) An award of statutory damages pursuant to 47 U.S.C. §
20                      227(b)(3)(B) in the amount of $500.00 for each and every call that
21                      violated the TCPA;
22                 (c) An increase in the amount of the award to an amount equal to
23                      three times the amount available pursuant to 47 U.S.C. §
24                      227(b)(3)(B) where each of Conn’s independent violations were
25                      made willfully or knowingly;
26                 (d) An injunction requiring Conn’s and their agents to cease all
27                      telephone calling activities that violate the TCPA, and otherwise
28                      protecting the interests of the Class pursuant to 47 U.S.C. §
                                                  16
     Case 2:18-cv-01998-APG-PAL Document 1 Filed 10/17/18 Page 17 of 17



 1                    227(b)(3)(A);
 2               (e) Pre-judgment and post-judgment interest on monetary relief;
 3               (f) An award of reasonable attorneys’ fees and court costs pursuant to
 4                    Fed. R. Civ. P. 23(h); and
 5               (g) All other and further relief as the Court deems necessary, just, and
 6                    proper.
 7   Dated: October 16, 2018.         Respectfully Submitted,
 8
                                                 /s/ Nicholas M. Porras
 9                                          Nicholas M. Porras
                                            Nevada Bar No. 12849
10                                          nick@porraslegal.com
                                            LAW OFFICES OF NICHOLAS M.
11                                          PORRAS, P.A.
                                            201 West Liberty Street, Ste. 207
12                                          Reno, NV 89501
                                            Tel: (775) 525-9246
13                                          Fax: (888) 688-4975
14                                          HUGHES ELLZEY, LLP
                                            W. Craft Hughes*
15                                          craft@hughesellzey.com
                                            Jarrett L. Ellzey*
16                                          jarrett@hughesellzey.com
                                            2700 Post Oak Blvd., Ste. 1120
17                                          Houston, TX 77056
                                            Tel: (713) 322-6387
18
                                            BOSS LAW, PLLC
19                                          Christopher W. Boss*
                                            cp@bosslegal.com
20                                          9887 4th Street North, Ste. 202
                                            St. Petersburg, FL 33702
21                                          Tel: (727) 471-0039
22                                          *Pro Hac Vice forthcoming
23                                          ATTORNEYS FOR PLAINTIFF
                                            AND THE PUTATIVE CLASS
24

25

26
27

28
                                              17
